                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

VALERIE BRENSTON,                             )
                                              )
            Plaintiff,                        )
                                              )
      vs.                                     )       Case No. 4:18 CV 1229 RWS
                                              )
GATEWAY TRANSPORTATION                        )
CENTER,                                       )
                                              )
            Defendant.                        )

                                MEMORANDUM AND ORDER

       Plaintiff filed this and another lawsuit in this Court alleging employment discrimination.

Plaintiff made the same allegations in each lawsuit, namely that she was discriminated against

while providing housekeeping services at the Gateway Transportation Center. Gateway

Transportation Center is not a legal entity capable of being sued, but rather a facility operated by

the City of St. Louis. [Doc. # 10-2]. The City of St. Louis in turn contracted with MERS

Goodwill to provide housekeeping services at Gateway Transportation Center. [Id.] Plaintiff

was never employed by the City of St. Louis, but was at all relevant times employed by MERS

Goodwill, whom she has sued in Brenston v. MERS Goodwill, 4: 18 CV 1239 NCC. For these

reasons, I ordered plaintiff to show cause in writing by November 9, 2018, why this case should

not be dismissed without prejudice. Plaintiff was specifically warned that her failure to file a

timely response would result in the dismissal of her case without further notice by the Court.

Plaintiff has failed to file a response to the Show Cause Order, and her time for doing so has

expired.

       For the reasons set out above, this case is dismissed without prejudice. Plaintiff’s

separate lawsuit against her employer (Brenston v. MERS Goodwill, 4: 18 CV 1239 NCC)
remains pending.

       Accordingly,

       IT IS HEREBY ORDERED that this case is dismissed without prejudice, and

defendant’s motion to quash and dismiss [10] is denied as moot.

       A separate Judgment of Dismissal is entered this same date.




                                               RODNEY W. SIPPEL
                                               UNITED STATES DISTRICT JUDGE


Dated this 13th day of November, 2018.




                                               2
